On Motion for Rehearing.
It is urged that the conflict in the parties’ positions shows the figure that was to be subtracted from $5,250 was either a ceiling of $1,000 as contended by Essex, or actual cost as contended by Contractors; that the trial court had obviously chosen to go with the actual cost position urged by Contractors, but that it erroneously selected the $1,600 “guesstimate”; that there was uncontradicted evidence that the cost of converting the crane was $1,726.63, which the trial court overlooked; and that the proper disposition for this court to make is to affirm the court below as to this item with direction to deduct $1,726.63 from $5,250 and award Essex two-thirds of this balance.
*186However, we find that the amount of actual cost was a contested issue of fact, involving not only the identification and calculation of various items under conflicting and uncertain evidence but also whether the allowance was given only toward the costs of preparing the crane to accept the “ringer” or whether it also included its attachment. Suffice it to say that it is not a “mathematically determinable item or amount” within the meaning of Evans v. Odum, 52 Ga. App. 453, 458 (183 SE 669), cited by Essex; and were we to attempt to fix this amount we would be deciding issues of fact, a function of the trial court and not of this court. Code Ann. § 2-3708.

Motion for rehearing denied.